         Case 1:20-cv-06240-MKV Document 20 Filed 11/16/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JANE DOE, proceeding under a pseudonym,

                         Plaintiff,                     Case No. 1:20-cv-06240 (MKV)

             -against-
                                                  NOTICE OF VOLUNTARY DISMISSAL
 HARVEY WEINSTEIN,                                 PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

                         Defendant.


       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiff

Jane Doe and her counsel hereby give notice that the above captioned action is voluntarily

dismissed, without prejudice, against the defendant Harvey Weinstein.

Dated: November 16, 2020                           NORRIS McLAUGHLIN, P.A.

                                                   By: /s/ Steven J. Reed
                                                   Steven J. Reed, Esq.
                                                   Sarah M. Bouskila, Esq.
                                                   7 Times Square, 21st Floor
                                                   New York, New York 10036
                                                   sjreed@norris-law.com
                                                   sbouskila@norris-law.com

                                                   -and-

                                                   BROZYNSKI & DALTON, P.C.

                                                   Bart Dalton, Esq. (Pro Hac Vice)
                                                   Texas State Bar No. 24043418
                                                   bart@bdlegalgroup.com
                                                   Katarzyna Brozynski, Esq. (Pro Hac Vice)
                                                   Texas State Bar No. 24036277
                                                   kasia@bdlegalgroup.com
                                                   5700 Tennyson Parkway, Suite 300
                                                   Plano, Texas 75024
                                                   (972) 371-0679
                                                   Attorneys for Plaintiff, Jane Doe
